The court refused to decree a divorce on the ground ofabandonment, where both parties resided within the county.
The abandonment was fully proved; but it appeared that the defendant was living within the county, and no cause appearing why the parties should not live together, except the disinclination of the husband, the court refused to decree a dissolution of the marriage contract; and divorced the parties from bed and board.
Quere? — Is not legislation on this subject needed, to give the courts power to compel mutual cohabitation by entertaining suits for the restitution of conjugal rights, or otherwise?